 Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 1 of 127 PageID #: 5292




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

MICHAEL AMOS, et al.                                                                 PLAINTIFFS

VS.                                               CIVIL ACTION NO. 4:20-CV-07-DMB-JMV

TOMMY TAYLOR, et al.                                                               DEFENDANTS


                       DECLARATION OF JOHN G. SPRAYBERRY


       Pursuant to 28 U.S.C. § 1746, I, John G. Sprayberry, declare under penalty of perjury that

the following statements, based on my personal knowledge, are true:

       1.      I am an adult resident citizen of Carthage, Mississippi. I am competent to testify

to the matters contained in this Declaration, and I give this Declaration voluntarily.

       2.      I am currently serving as the Deputy Administrator over Facility Planning,

Construction, and Maintenance for the Mississippi Department of Corrections (“MDOC”). I

began serving in that position in December 2017. Prior to that, I was employed by a private

company providing maintenance services to MDOC.

       3.      In my position as Deputy Administrator, my responsibilities include, among other

things, overseeing the planning, construction, repairs, and maintenance of buildings and facilities

at all MDOC facilities, including the Mississippi State Penitentiary at Parchman (“MSP”).

       4.      I have general personal knowledge of present conditions and operations at MSP. I

have personally observed the present conditions, and I am aware of the efforts undertaken by

MDOC before and after December 29, 2019, with respect to maintenance and repairs of

conditions at MSP. I visit MSP regularly.




                                               EXHIBIT
                                                     1
    Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 2 of 127 PageID #: 5293




         5.     I have personally observed that the root cause of the vast majority of any defects

in inmates’ living conditions at MSP is most often the inmates’ intentional destruction of their

own property, others’ property, and inmate cells. Intentional inmate destruction at MSP was at its

peak in December 2019 and January 2020. Repairs made necessary by inmate destruction often

include, but are not limited to, plumbing fixtures, showers, toilets, urinals, sinks, other bathroom

fixtures, water fountains, electrical components (including exposed wires from those

components), walls, windows, roofing components, ceilings, and light fixtures. It requires an

extraordinary effort to maintain any prison. The task of maintaining MSP is made even more

difficult by the inmates’ destruction of property immediately or shortly after it is repaired.

         6.     In recent months, MSP has transferred inmates out of a number of buildings such

that those buildings are vacant. When a building is vacant, repairs and improvements can be

made faster and more thoroughly. When a zone is occupied, repairs are more difficult.

         7.     MDOC has undertaken significant improvement efforts at MSP. These projects

include, among others, improvements to the water system, improvements to the waste-water

discharge system, including installation of two new sewage/wastewater lift stations (321-259),1

repair and improvement to roofs (e.g., 321-261), and repair and improvements to bathrooms

throughout MSP. See Documentation for Improvement Projects attached as Exhibit A.

         8.     Funding has been approved for MSP to begin additional improvement projects,

but many of these projects have been placed on hold as a result of measures taken at MSP in

response to COVID-19. These projects include: phase two of the waste-water improvement

project, which includes installation of the remaining four sewage/wastewater lift stations,

additional roofing improvements (321-264), bathroom renovations for MSP housing units (321-

1
  MDOC receives funding from the Legislature and approval to appropriate funds for construction
projects by the Mississippi Bureau of Buildings. The project numbers assigned by the Bureau are supplied
for reference.

                                                   2
 Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 3 of 127 PageID #: 5294




263), replacement of the nurse call system in Unit 42 (321-265), and mechanical upgrades in

Unit 42 including a new chiller and cooling tower (321-262). See Ex. A.

       9.      I have reviewed the allegations in Plaintiffs’ Supplemental Emergency Motion for

Temporary Restraining Order and Preliminary Injunction (“Supplemental Motion”), the

Plaintiffs’ Memorandum in Support of the Supplemental Motion, and the Plaintiffs’ expert

submissions attached as exhibits to the Supplemental Motion. It is my opinion, based on my

personal knowledge of current conditions at MSP, that Plaintiffs’ allegations and expert

submissions are based on outdated evidence that does not reflect present conditions at MSP or

the substantial improvements made at MSP in the past five months. The following are my

personal observations:

   •   Repairs and Improvements – MDOC has made a significant, continuous effort over the
       past five months to repair and improve conditions at MSP. The repairs are well-
       documented. Since February, Defendants have repaired, among other things, roofs,
       showers, toilets, sinks, light fixtures, and electrical components. MDOC has expended a
       large amount of resources on repainting the housing units. MDOC has completed
       improvements to the water system, sewage system, and roofs. See Construction
       Maintenance Worksheets, Purchase Requisitions, and other Repair Documents attached
       as Appendix I and incorporated herein by reference.

   •   Roof and Window Leaks – MDOC has devoted substantial resources and has undertaken
       continuing measures to improve the roof and other areas of alleged water intrusion at
       MSP since the beginning of 2020. Roof repairs have been made to Units 25, 26, 28, 29,
       and 30. I am not aware of any active leaks in zones where inmates are housed. I am not
       aware of any active leaks in any of the areas where the Plaintiffs that requested relief in
       the Supplemental Motion are housed. See Photographs and Construction Maintenance
       Worksheets for Unit 29, Building F; Unit 30, Building A, Zone B; and Unit 30, Building
       B, Zone A, attached as Exhibit B.

       Contrary to Plaintiffs’ assertions, the roof repairs are often necessitated by intentional
       inmate destruction. The attached photographs show that inmates have made holes in the
       roofs of their housing units in order to attach telephone antennas, in an attempt to avoid
       the cellular signal scramblers on the grounds at MSP. See Photographs of Inmate
       Antennas attached as Exhibit C.




                                                3
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 4 of 127 PageID #: 5295




      Also, on March 13, 2020, MDOC selected a professional to conduct a roof-improvement
      project that is currently in the design stage (Project No. 321-264). See Ex. A (Mar. 13,
      2020 Memorandum).

  •   Plumbing/Sewage – Most of the plumbing and sewage issues are often caused by
      intentional inmate destruction. Inmates have flushed sheets, pillows, cell phones, and
      other belongings down the toilets, causing flooding in cells and housing units. MDOC
      has devoted substantial time and resources to remedying and repairing these issues as
      soon as they arise. See Photographs of Inmate Items in Sewer attached as Exhibit D.

      In addition to routine repairs, MSP has replaced two of its six sewage/wastewater lift
      stations. These two lift stations service Units 25, 26, 28, 29, and 32. The lift stations
      contain technology which helps break up large masses in the sewage including items that
      inmates flush down the toilets. These lift stations substantially decrease sewage backups.
      MDOC has also budgeted for and approved the replacement of the remaining four
      wastewater lift stations. See Ex. A (Feb. 18, 2020 letter and approval form).

  •   Sewer System Blockage Decreases – MDOC has rectified sewage issues by installing the
      new lift stations, which break apart inmate items that are flushed down the toilets.
      Transferring inmates, many of whom more frequently flushed items down the toilet, has
      also contributed to the decrease in sewage issues. I am aware that MDOC has transferred
      a substantial number of inmates from MSP since January 2020. Since these inmate
      transfers, MSP has experienced a substantial decrease in sewer system blockages.

  •   Pest Control – I am not aware of any rodent or insect infestation at MSP. While rodents
      and insects can be expected in a rural area such as Parchman, MDOC employs a licensed
      pest control applicator who provides pest control services at MSP three days a week. I am
      aware that MSP’s pest control applicator treated MSP’s housing units for rodents and
      insects as recently as July 10, 2020. See 2020 Pest Control Documents attached as
      Exhibit E to Mallett Decl. and 2019 Pest Control Documents attached as Appendix II and
      incorporated herein by reference.

  •   Exposed Wires – I am personally aware of MDOC’s substantial efforts to continuously
      repair exposed wires at MSP, which are caused primarily by inmate destruction. I am
      aware that inmates often destroy electrical components in order to short-circuit the wires
      to create a flame to light fires. Inmates destroy electrical components to make weapons;
      or to use the wiring to charge unapproved electronic devices they are not supposed to
      have. It is very difficult to install electrical components that inmates cannot destroy.
      When inmate destruction causes wires to be exposed, I am aware of substantial efforts to
      repair this condition as soon as possible. See App’x I.

  •   Showers, Sinks and Toilets – Repair and improvement of sinks, showers, and toilets,
      many of which are constantly damaged by inmates, are a priority in MDOC’s continued
      effort to repair and improve all facilities at MSP. Repairs are made as soon as possible
      after it is discovered that these bathroom components are not in working order. See id. I
      am not personally aware of any showers at MSP that do not currently have hot water.

                                               4
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 5 of 127 PageID #: 5296




  •   Water – I am not aware of any credible evidence that the water at MSP contains any
      harmful contaminants. The most recent potable water test results for MSP show its water
      is within acceptable standards. See Water Samples and Test Results attached as Exhibit
      E. I am aware that the tests conducted by Plaintiffs’ experts confirm that there were no
      contaminants in the water in Units 26, 29, 30, and 32. [Doc. 101-5], Edwards, p. 7.

      I am not aware of any water at MSP that appears to be brown in color or smells or tastes
      like sewage. Regardless, I became aware by reviewing Plaintiffs’ expert submissions that
      individuals cannot “tell by the look, taste, or smell of water if disease causing organisms
      are in it.” [Doc. 101-5], Edwards, p. 4.

      I am aware that all persons present on the grounds at MSP—inmates, staff, correctional
      officers, and administrators—drink the same water.

      Moreover, I am aware that MDOC has instituted measures to further improve the water
      system at MSP. MSP installed a new water control system in December 2019. The new
      system operates the wells and pumps automatically and contains sensors permitting the
      level of water and chemicals in the water to be monitored from a central location.

      With regard to the allegation that inmates regularly go without running water, I am aware
      that inmates in particular cells at MSP may go without water after they intentionally
      damage their water faucets. When informed that inmates are not receiving water, MDOC
      attempts to repair the issue as soon as possible.

  •   Air Conditioning – There are operational heating units in all of the housing areas at MSP.
      Regarding housing areas, there are only “air conditioning” systems (i.e., air cooling
      systems) in Zone E of Unit 26, Unit 31, and Unit 42. In the other units, buildings, and
      zones, there are industrial-sized fans, which are routinely monitored by MDOC and
      repaired or replaced as necessary. See App’x I.

  •   Mold in Shower – I am aware of no test, investigation, or study that has confirmed the
      existence of mold anywhere at MSP.

  •   Lights – The main reason for any non-functioning lighting at MSP is that inmates tamper
      with and/or break light fixtures and bulbs. MSP has maintenance crews that routinely
      repair and replace lighting equipment that has been damaged or destroyed by the inmates,
      including light fixtures and bulbs.

      Since January 2020, MDOC has improved the light fixtures at MSP by installing lights
      which are less susceptible to inmate tampering. In Unit 30, MDOC has installed new
      tamper-resistant lighting that has substantially improved visibility. Inmates have not yet
      been successful in destroying these light fixtures. In Unit 29, MDOC has begun installing
      similar, more tamper-resistant light fixtures. See Photographs and Construction
      Maintenance Worksheets Regarding New Lights are attached as Exhibit F.


                                               5
 Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 6 of 127 PageID #: 5297




   •   Staffing Efforts – I am aware of active recruitment efforts to hire additional maintenance
       staff at MSP. MDOC has funding to hire an additional six maintenance workers at MSP,
       and MDOC intends to make every effort to fill those vacancies. I am aware that qualified
       applicants are actively recruited and hired immediately when possible.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Dated: July 13, 2020.

                                            Respectfully submitted,


                                            John G. Sprayberry




                                               6
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 7 of 127 PageID #: 5298




                                                       EXHIBIT
                                                           A

                                 CONFIDENTIAL                  MDOC-Amos 016518
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 8 of 127 PageID #: 5299




                                 CONFIDENTIAL                  MDOC-Amos 016519
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 9 of 127 PageID #: 5300




                                 CONFIDENTIAL                  MDOC-Amos 016520
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 10 of 127 PageID #: 5301




                                   CONFIDENTIAL                     MSPRepairs 001910
                                  CONFIDENTIAL                  MDOC-Amos 016521
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 11 of 127 PageID #: 5302




                                   CONFIDENTIAL                     MSPRepairs 001911
                                  CONFIDENTIAL                  MDOC-Amos 016522
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 12 of 127 PageID #: 5303




                                  CONFIDENTIAL                  MDOC-Amos 016523
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 13 of 127 PageID #: 5304




                                  CONFIDENTIAL                  MDOC-Amos 016524
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 14 of 127 PageID #: 5305




                                   CONFIDENTIAL                     MSPRepairs 001914
                                  CONFIDENTIAL                  MDOC-Amos 016525
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 15 of 127 PageID #: 5306




                                        EXHIBIT
                                            B
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 16 of 127 PageID #: 5307
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 17 of 127 PageID #: 5308
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 18 of 127 PageID #: 5309
 Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 19 of 127 PageID #: 5310


         A«4                                          '.^1^ ,, ^'                 i >

  »•      -?.' •", •; • i .                                . *        ••                 • .f -l
  f -^ -v ' -                                         5^- • •• • / V •                  v. ^
K;: •                                             ^          ., •''• ./'I; • -
   .. i:! :r/4;                                       f. --. •''•*•


                     ; *•          ;        • '
                    'C        </       ♦    .     .



                                                                      •   •   •




                                   . ..1;
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 20 of 127 PageID #: 5311
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 21 of 127 PageID #: 5312




                                             .Zl^-




                                   s.




                                    -V^
         Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 22 of 127 PageID #: 5313



                                               ;
                                    ~~.$~3 ~A.F✓ @~~                  . .Z~%nF:~1~F ~..~a ~~~~&~
                                                            ^~ ~~.lA~~,                                $L'~~
    Za.fS;J[i :r'~,`:,i2




    .3   ~ ~~~




                                                             ~.
                                                              ~4                                   R   y
                                                                                                                                         > ~,
    ~~`~~R.




                                    ~ _
                                    .     _'t~.sk ~a~.~~.


i
                                                                                                                 .. ,   ,.   t .. .._.
                           ~'   ~




                                                     CONFIDENTIAL                                              MSPRepairs 000251


                                                                                                               MDOC-Amos 015249
               Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 23 of 127 PageID #: 5314




                                                                                                                                                                                  .-...
JL?~ ~C}
C b5~'.C.                                                                                                                                                                              mot ?9.~._~..._._—
                                                                                                                                                                     L.00!~TIC~~_~s~.~Z~

O'I'F~ER.                                                                                                                                                            R~t~L~~T~L~ 33~'




~:1P~~:.'~di~`a                           ~€;~)Iv:i7'FtL~{~':`IL7~;       ..t ~i£CT'~fS~IC":S                   ~~L(.'         .I PT~S'I~ C'Cl'm`.'RC)I,    1 F"RFs~%}i~'?TS'I'      ~~-, -~ .,. .
                                                                                                                                                                                   r0.
                                                                                                                                                                                     .~      VY::
                                                                                                                                                                                                   ,•
                                                                                                                                                                                                 + %    T,
                                                                                                                                                                                       1~•'~, ,
 t;4J'_11'_~.1i;P~It',~.iT~';bi;;         ~ EI..k;C"iIZIC',:L             .3 iiI{i~.;~T,)S                   .~ :':.s~"       i~ 1'Li:I4z~tT~€"~           ~s tkTrC,~)I'~t::         ~, . c.


                                                                                                                                                                                             ~Y{~~~ ~w ~ ~~~~~


 ~          ~ g~,          S~                             ~     D?'I`ESTt~k~.T           v°_".~I -Z _2!?...., r>~'~ t:€)~~E-s~,~'_ e':~~._~'._~~t`- 1~Z.a_,__..

 ~Ii~,1~ ~~~'~i~"L~ .                         _. ____ __- ~               ~'b ~ ~ I ~;,~ ~ t~ ',~, 'l i?~-~F C;t~~1:~L~:`€'EI~ _~ f                                ~+~
                                                                ~                                                                                                           __
 '~ `~:I~E~Y~'~                     F,         i          ~     :~7C}. ~;`,41.~.T` `s       ---__~... ._.._. 1£~}T:~L, 41.~ti                    C}L~ S J~• ~


                                                                                                                                  .
                    x -e        ~                                                 ._...._. .~.~.._j._,m_..~.... ._...   ;::
                                                                                                                         _     _z. _
                                                                                                                              ...~.      _~___~.~.
                                                                        ..,_._

    11.~,C?F,G,Y           ~CInC),~#'         /1 ~..M         Uf.~ 1s~t.v.Al~               ~     i ~.c'w[.L.~ ~{.`Y +~" ~XLI




    SPECIAL C£3I~?~~SE_I~TS:
€        Cl hlf°.ceZc4                   ~~                   ti —f.a                   K

     Accepted By:~+:~-, £~~_                          E~•~11-2tS, ~~,~l:cw~~
     Supervisar:
     Sugerintendenc:




                                                                                                                              CONFIDENTIAL                                                                       MSPRepairs 000280


                                                                                                                                                                                                                 MDOC-Amos 015272
                Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 24 of 127 PageID #: 5315




Fe.i~n;res;~~                           C;63~~7'FLL"i€`.`'IC~:"v T41,~~`~A1~C'.E. ~'~'E3R~~f$~~~`
                                                                                          f~ +              a




                                                                                                                                   _ .

C3THER —                ....__   ~;:~ Ci~1C`~                 ~1:5~               ~ S~'iC'I            ~~t~L;~~T~~ B~" --_~_.~._




                                                                                              ~i ~

                                                                            .
                                                                          ~.z.        F ~ ~~ ~       ~ __
                                                                                                                ~ ;




                                                                         CONFIDENTIAL                                                    MSPRepairs 000276


                                                                                                                                         MDOC-Amos 015269
                     Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 25 of 127 PageID #: 5316




   Re gar 71 ..;,a                                                     i~t3i~.9 £~.Eli~~~C1~4 :F~~.Bi4            yi'~i._'4~L P'~1 t.i~.A~ia n'E:t




   30B NO

   c.~~r.e.                                                                                                                                                LC3GA1`IQI~ _..__.___                                      ._
   oTx~~



      ca,~pF~~rx~•                     t~ cc~?vs~r~~.~c~~~r~ ~ ~~ ~ c~~c ~~.~~ ~                                     .~ ~~~~~ ~.~~~ ~~zc~~. ~ ~~v~rrr:~~~ ~ ~.:R_>xc3, ~.t< ~~~
   ~
   ~ C~:4iis~liJNICAT;t7lrS            U PL£C:TRSC.3T                  _i     r;£iC '~ ~~                                       3~"~.}          ~ tv~t_L~Ii~tE.;          ~    C:C3S~i t ~:'y"i'~~c _ ._
                                                                                                       ____.__~_     <~ ~%; (f~~T
                                                                                                                                                                                           ~~rt~I~.K. TY~'~,                       ~

   ~~i"1~~iS.~l.,A_L 1~~~1         3 p _~      ~               ~i'&~~:-31:~~~               ~~~fL+ V
                                                                                                   '_
                                                                                                                   _1C~~. ~,
                                                                                                                           .'J.~S   A.'~L~iJ.,._ a✓'    / _..__.._V....          ~~~        _   ~~~'1~              :..~



                                                                                                                                                                               ~. .
                                                                                            _ _ ~..__ ~ ~_~~                                    ~_.~... .._._.._ ~             C~E,~~ ~ _ ~Zi.1~,~.:I~~~J
!..A,...~.~, ~, .~..._.,_~ ~,,,~..s..e~w,~W,           _._ w      ~.~.o,         _.,.~.,,        _,.... ._~.~_ _.. ~.,~._.,~,.       _                                                                                              ~
     ~ ~",.`3C~.~TY3'~"'PF '~.` FZ3: 1y'4 f~il~~T~~.IS~ PE~Zi~f~~` bx .i:                                   t4'~;~f...~__..,~..~,~....~..__
                                                                                                                   ~~ .}:~.I ~t ~~.                                          ~       ~C.   'J~
                                                                                                                                                                                            i  ~ ge.         TC~
     ...>.~...,..~~                  ,,,, ,,,,,,,,,M........,.—........~ _ ..               ~_.......,..                                                ., .+dT~
                                                                                                                                                              _. _.,....,. .n.......». _._.___



        .S2 A.~O         ~Itfr3 a~.,       lvt¢. +C~ f.~         ,~.           ~~            ~                             _.._.~                                         ~
                                                                                                                                                                          w ~~. aw.~..e .
                                                                                                                                                                                                       ~
                                                                                                                                                                                                           ~ .~,..~..~.

                                                           #                    ___ ~ ___.~...._._.._.~__~._.__ _.                                            ~
         3 ~f sa.t<.~€         eE.~~~                    ~t i ~a 3sa.S~ ~'7                                                                                                                                   .__.,......`
                                                                                                                                                                                                                         ..~
                                                                                                                                                                                                                           . __.....__y



                                                                                                                                                                                                                                    i

    SF~,CIAI,GQ1414~ENTS:                          if,r/~ F Nze,~,s C~,~..1°k;,
  K G4M        {7 GL~ 1Ti        l`~dEbt'I ~C      ~~s'~ li tJk./IwtSr' c~.0~~

      Accepted By: _.__.
      SUI321't~'ISi3I:

      Superintendent:




                                                                                                                   CONFIDENTIAL                                                                                                           MSPRepairs 000282


                                                                                                                                                                                                                                          MDOC-Amos 015274
                   Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 26 of 127 PageID #: 5317



                                                  DEPARTMENT
                                          MISSISSIPPI     OFCORRECT
                                                                 IONS
                                            MISSISSIPPI DEPARTMENT OF CORRECTIONS
                                                            WORKSHEET
24-01-01-F1
Revision 7/01/03                                     MAINTENANCE
                                          CONSTRUCTION
                                            CONSTRUCTION MAINTENANCE WORKSHEET    - - 11169
                                                                                      111 9

JOBNO
JOB NO                                                                BLDG -30 cYPN:--1--I--                 BLDG #              QUP-      ,

C.W.C.
C.W.C.                                                                LOCATION
                                                                            M5 p
                                                                            M5                               LOCATION

OTHER
OTHER                                   ❑CMCF y
                                        ❑ CMCF     XMSP ❑SMCI REQUESTEDMSP   BY       ❑ SMCI                 REQUESTED BY




                                                                                                                       --r
0 CARPENTRY 0 CONSTRUCTION00 ELECTRONICS 0U HVAC CIPESTCONTROL 0 PREVENTIVE APPROVEDBY
0 CARPENTRY               0 CONSTRUCTION       ELECTRONICS           HVAC      CI PEST CONTROL   0 PREVENTIVE                APPROVED BY
0 COMMUNICATIONS0 ELECTRICAL 0 GROUNDS 0 PAINT XPLUMBING 0 WELDING COSTCENTER
0 COMMUNICATIONS          0 ELECTRICAL       0 GROUNDS             0 PAINT        PLUMBING       0 WELDING                   COST CENTER

                                                        WORKTYPE                                                                  WORK TYPE

DATERECEIVED
DATE RECEIVED 0    DATESTART AO DATECOMPLETED
                                0       DATE START   PREVENTIVE
                                                       6//
                                                       S//      00     0910 DATE COMPLETED                                   PREVENTIVE          U
TIME RECEIVED            K*00 31) TIMECOMPLETED:
TIMERECEIVEDix:D0 IIMESTARTED 31>       TIME STARTED PREDICTIVE
                                                     GENMAINT. X0
                                                        3- :at
                                                        $-
                                                                 GGG
                                                                             TIME COMPLETED          :                       PREDICTIVE          1J

PRIORITYE192 3 NO.INMATES yr TOTALMANHOURS
PRIORITY              E P2 3            NO. INMATES  CONSTRUCTION            TOTAL MAN HOURS
                                                                                                         I     ''.--         GEN MAINT.
                                                                                                                             CONSTRUCTION        JI


         OFWORKTOBEPERFORMED MATERIAL
DESCRIPTION
    DESCRIPTION OF WORK TO BE PERFORMEDUSED      QTY COSTEA. TOTAL      MATERIAL USED            ,           QTY             COST EA.          TOTAL


,         laki
          k•k;         1-0 1e.-5 sealer
                       hoi-f     Seals. Ce-: t.Inj
                                        Cam: 1.
                                                j
                                                             #13e?6'     3      e i l3Y1
      chrm.,
      CA      tir,v k:-
          Lt" ar_v  k-.AIss

     COMMENTS:
SPECIAL
SPECIAL COMMENTS:

                                    f
    Accepted By:
    Supervisor:
    Superintendent:



                                                          CONFIDENTIAL
                                                          CONFIDENTIAL                                                            MSPRepairs 001561
                                                                                                                                  MSPRepairs 001561
                                                                                                                                  MDOC-Amos 016225
                    Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 27 of 127 PageID #: 5318



                                                 MISSISSIPPI DEPARTMENT OF CORRECTIONS
24-01-01-F1
Revision 7101/03                                 CONSTRUCTION MAINTENANCE WORKSHEET                                             Nf! - 13264
                                                                                                                                N°

 JOB NO                                                                                                             #fr-fiJI4
                                                                                                               BLDG #k --,.3J
 C.W.C.                                                                                                                 &ligiQegL
                                                                                                               LOCATION ,&.(>4'1 -     #(11/6)),21
                                                                                                                                       g./nrck.)44
 OTHER                                       CMCF                /4SP
                                                                 ZI.1 4SP                ❑ SMCI                REQUESTED BY




LI CARPENTRY
i_l                              'CONSTRUCTION   U ELECTRONICS
                                                 L.]                  U fiVAC
                                                                      "J3          U PEST CONTROL
                                                                                   D                D
                                                                                                    U PREVENTIVE       APPROVED B Y
D COMMUNICATIONS               LI ELECTRICAL
                               =I                U
                                                 J GROUNDS           1IJ
                                                                      ..) P,MrNT
                                                                          PANT     D PLUMBING       U WELDING
                                                                                                    :1                 COST CENTER
                                                                                                                       COST'

                                                                                                                              WORK TYPE

DATE RECEIVED              /06_
                           /       v      DATE START       SAY Z%)
                                                               2.t>           DATE
                                                                              DAT E COMPLETED       0           b
                                                                                                               ?a      PREVENTIVE           .'U
                                                                                                                                            .J
TIME RECEIVED 02a.)
              02-6(..)                    TIME STARTED     /  '36
                                                              36              TIME COMPLETED        /7-  r7
                                                                                                    /r- Pr7            PREDICTIVE          '1
                                                                                                                                            J        .
                                                                                                                       GEN MAINT.         43515e
                                                                                                                                          <0    ; 36
                                                                                                                                               5_,,,,
PRIORITY            E 1 2 3               NO. INMATES       ,...3'            TOTAL MAN HOURS
                                                                                                                       CONSTRUCTION       kr-
                                                                                                                                          &'


 DESCRIPTION OF WORK TO BE PERFORMED                                      MATERIAL USED              .P. -".
                                                                                                               QTY     COST EA.       TOTAL


  /0 Ale; ,(;-) J-0/9/1 kt7 iTel                                                          As 1.4
                                                                                   4.41X 11  k,J#


?iv( 3 bk./
         0     art(
               Ofie sAiik-s/q-
                     3/46      /                            1F,4 A,
hde
h 4 (e ki‘kle
       24/ 1a 3T/iP
               /1v i
 SPECIAL COMMENTS:
                     /7

          B3
 Accepted B)
                     ...       •
 Supervisor:
 Superintends •::



                                                                 CONFIDENTIAL
                                                                 CONFIDENTIAL                                                   MSPRepairs 001593
                                                                                                                                MSPRepairs 001593
                                                                                                                                MDOC-Amos 016257
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 28 of 127 PageID #: 5319




                                   EXHIBIT
                                        C
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 29 of 127 PageID #: 5320
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 30 of 127 PageID #: 5321
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 31 of 127 PageID #: 5322
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 32 of 127 PageID #: 5323
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 33 of 127 PageID #: 5324
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 34 of 127 PageID #: 5325




                                EXHIBIT
                                    D
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 35 of 127 PageID #: 5326
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 36 of 127 PageID #: 5327
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 37 of 127 PageID #: 5328




                                    EXHIBIT
                                         E
                               CONFIDENTIAL                  MDOC-Amos 004357
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 38 of 127 PageID #: 5329




                               CONFIDENTIAL                  MDOC-Amos 004358
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 39 of 127 PageID #: 5330




                               CONFIDENTIAL                  MDOC-Amos 004359
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 40 of 127 PageID #: 5331




                               CONFIDENTIAL                  MDOC-Amos 004360
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 41 of 127 PageID #: 5332




                               CONFIDENTIAL                  MDOC-Amos 004361
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 42 of 127 PageID #: 5333




                               CONFIDENTIAL                  MDOC-Amos 004362
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 43 of 127 PageID #: 5334




                               CONFIDENTIAL                  MDOC-Amos 004363
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 44 of 127 PageID #: 5335




                               CONFIDENTIAL                  MDOC-Amos 004364
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 45 of 127 PageID #: 5336




                               CONFIDENTIAL                  MDOC-Amos 004365
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 46 of 127 PageID #: 5337




                               CONFIDENTIAL                  MDOC-Amos 004366
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 47 of 127 PageID #: 5338




                               CONFIDENTIAL                  MDOC-Amos 004367
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 48 of 127 PageID #: 5339




                               CONFIDENTIAL                  MDOC-Amos 004368
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 49 of 127 PageID #: 5340




                               CONFIDENTIAL                  MDOC-Amos 004369
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 50 of 127 PageID #: 5341




                               CONFIDENTIAL                  MDOC-Amos 004370
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 51 of 127 PageID #: 5342




                               CONFIDENTIAL                  MDOC-Amos 004371
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 52 of 127 PageID #: 5343




                               CONFIDENTIAL                  MDOC-Amos 004372
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 53 of 127 PageID #: 5344




                               CONFIDENTIAL                  MDOC-Amos 004373
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 54 of 127 PageID #: 5345




                               CONFIDENTIAL                  MDOC-Amos 004374
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 55 of 127 PageID #: 5346




                               CONFIDENTIAL                  MDOC-Amos 004375
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 56 of 127 PageID #: 5347




                               CONFIDENTIAL                  MDOC-Amos 004376
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 57 of 127 PageID #: 5348




                               CONFIDENTIAL                  MDOC-Amos 004377
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 58 of 127 PageID #: 5349




                               CONFIDENTIAL                  MDOC-Amos 004378
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 59 of 127 PageID #: 5350




                               CONFIDENTIAL                  MDOC-Amos 004379
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 60 of 127 PageID #: 5351




                               CONFIDENTIAL                  MDOC-Amos 004380
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 61 of 127 PageID #: 5352




                               CONFIDENTIAL                  MDOC-Amos 004381
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 62 of 127 PageID #: 5353




                               CONFIDENTIAL                  MDOC-Amos 004382
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 63 of 127 PageID #: 5354




                               CONFIDENTIAL                  MDOC-Amos 004383
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 64 of 127 PageID #: 5355




                               CONFIDENTIAL                  MDOC-Amos 004384
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 65 of 127 PageID #: 5356




                               CONFIDENTIAL                  MDOC-Amos 004385
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 66 of 127 PageID #: 5357




                               CONFIDENTIAL                  MDOC-Amos 004386
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 67 of 127 PageID #: 5358




                               CONFIDENTIAL                  MDOC-Amos 004387
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 68 of 127 PageID #: 5359




                               CONFIDENTIAL                  MDOC-Amos 004388
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 69 of 127 PageID #: 5360




                               CONFIDENTIAL                  MDOC-Amos 004389
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 70 of 127 PageID #: 5361




                               CONFIDENTIAL                  MDOC-Amos 004390
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 71 of 127 PageID #: 5362




                               CONFIDENTIAL                  MDOC-Amos 004391
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 72 of 127 PageID #: 5363




                               CONFIDENTIAL                  MDOC-Amos 004392
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 73 of 127 PageID #: 5364




                               CONFIDENTIAL                  MDOC-Amos 004393
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 74 of 127 PageID #: 5365




                               CONFIDENTIAL                  MDOC-Amos 004394
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 75 of 127 PageID #: 5366




                               CONFIDENTIAL                  MDOC-Amos 004395
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 76 of 127 PageID #: 5367




                               CONFIDENTIAL                  MDOC-Amos 004396
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 77 of 127 PageID #: 5368




                               CONFIDENTIAL                  MDOC-Amos 004397
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 78 of 127 PageID #: 5369




                               CONFIDENTIAL                  MDOC-Amos 004398
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 79 of 127 PageID #: 5370




                               CONFIDENTIAL                  MDOC-Amos 004399
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 80 of 127 PageID #: 5371




                               CONFIDENTIAL                  MDOC-Amos 004400
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 81 of 127 PageID #: 5372




                               CONFIDENTIAL                  MDOC-Amos 004401
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 82 of 127 PageID #: 5373




                               CONFIDENTIAL                  MDOC-Amos 004402
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 83 of 127 PageID #: 5374




                               CONFIDENTIAL                  MDOC-Amos 004403
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 84 of 127 PageID #: 5375




                               CONFIDENTIAL                  MDOC-Amos 004404
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 85 of 127 PageID #: 5376




                               CONFIDENTIAL                  MDOC-Amos 004405
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 86 of 127 PageID #: 5377




                               CONFIDENTIAL                  MDOC-Amos 004406
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 87 of 127 PageID #: 5378




                               CONFIDENTIAL                  MDOC-Amos 004407
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 88 of 127 PageID #: 5379




                               CONFIDENTIAL                  MDOC-Amos 004408
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 89 of 127 PageID #: 5380




                               CONFIDENTIAL                  MDOC-Amos 004409
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 90 of 127 PageID #: 5381




                               CONFIDENTIAL                  MDOC-Amos 004410
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 91 of 127 PageID #: 5382




                               CONFIDENTIAL                  MDOC-Amos 004411
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 92 of 127 PageID #: 5383




                               CONFIDENTIAL                  MDOC-Amos 004412
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 93 of 127 PageID #: 5384




                               CONFIDENTIAL                  MDOC-Amos 004413
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 94 of 127 PageID #: 5385




                               CONFIDENTIAL                  MDOC-Amos 004414
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 95 of 127 PageID #: 5386




                               CONFIDENTIAL                  MDOC-Amos 004415
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 96 of 127 PageID #: 5387




                               CONFIDENTIAL                  MDOC-Amos 004416
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 97 of 127 PageID #: 5388




                               CONFIDENTIAL                  MDOC-Amos 004417
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 98 of 127 PageID #: 5389




                               CONFIDENTIAL                  MDOC-Amos 004418
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 99 of 127 PageID #: 5390




                               CONFIDENTIAL                  MDOC-Amos 004419
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 100 of 127 PageID #: 5391




                               CONFIDENTIAL                   MDOC-Amos 004420
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 101 of 127 PageID #: 5392




                               CONFIDENTIAL                   MDOC-Amos 004421
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 102 of 127 PageID #: 5393




                               CONFIDENTIAL                   MDOC-Amos 004422
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 103 of 127 PageID #: 5394




                               CONFIDENTIAL                   MDOC-Amos 004423
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 104 of 127 PageID #: 5395




                               CONFIDENTIAL                   MDOC-Amos 004424
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 105 of 127 PageID #: 5396




                               CONFIDENTIAL                   MDOC-Amos 004425
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 106 of 127 PageID #: 5397




                               CONFIDENTIAL                   MDOC-Amos 004426
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 107 of 127 PageID #: 5398




                               CONFIDENTIAL                   MDOC-Amos 004427
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 108 of 127 PageID #: 5399




                               CONFIDENTIAL                   MDOC-Amos 004428
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 109 of 127 PageID #: 5400




                               CONFIDENTIAL                   MDOC-Amos 004429
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 110 of 127 PageID #: 5401




                               CONFIDENTIAL                   MDOC-Amos 004430
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 111 of 127 PageID #: 5402




                               CONFIDENTIAL                   MDOC-Amos 004431
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 112 of 127 PageID #: 5403




                               CONFIDENTIAL                   MDOC-Amos 004432
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 113 of 127 PageID #: 5404




                               CONFIDENTIAL                   MDOC-Amos 004433
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 114 of 127 PageID #: 5405




                               CONFIDENTIAL                   MDOC-Amos 004434
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 115 of 127 PageID #: 5406
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 116 of 127 PageID #: 5407
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 117 of 127 PageID #: 5408
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 118 of 127 PageID #: 5409
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 119 of 127 PageID #: 5410
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 120 of 127 PageID #: 5411
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 121 of 127 PageID #: 5412

                             UNIT 30, BUILDING A




      MDC_5830                                                    MDC_5832




      MDC_5833                                                    MDC_5837

                                     EXHIBIT
                                         F
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 122 of 127 PageID #: 5413

                             UNIT 30, BUILDING A




      MDC_5838                                                    MDC_5839




      MDC_5840                                                    MDC_5841
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 123 of 127 PageID #: 5414

                             UNIT 30, BUILDING B




      MDC_5882                                                    MDC_5884




      MDC_5886                                                    MDC_5887
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 124 of 127 PageID #: 5415

                             UNIT 30, BUILDING B




      MDC_5890                                                    MDC_5893




      IMG_0805                                                    IMG_0806
Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 125 of 127 PageID #: 5416

                             UNIT 30, BUILDING B




      IMG_0808                                                    IMG_0809




      IMG_0811
                            Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 126 of 127 PageID #: 5417



                                                             MISSISSIPPI DEPARTMENT OF CORRECTIONS
  24-01-01-F1
                                                             CONSTRUCTION MAINTENANCE WORKSHEET
                                                                                                                                                    N2
                                                                                                                                                    P4° -- 13288
  Revision 7/01/03




  JOB NO                                                                                                                    BLDG #     -6           •li-
                                                                                                                                            444 wk. A3
                                                                                                                                            t&i:14;dt
                                                                                                                                                           ifZOAC
  C.W.C.                                                                                                                    LOCATION




                                                                                                                                            I
                                                                                                                                                .
                                                                                                                                       a
  OTHER                                              ❑ CMCF                    i'rLLtkMSP
                                                                                     VIVISP              SMCI
                                                                                                         SMC                REQUESTED BY




  0Li CARPENTRY                   JU CONSTRUCTION            D ELECTRONICS        0U IIVAC
                                                                                     HVAC        D PEST CONTROL
                                                                                                 Li                C.] PREVENTIVE
                                                                                                                   Li                APPROVED BY
  0U COMMUNTCAIIONS
      COMMUNICATIONS               U ELECTR1
                                  Z1 ELECTRICAL
                                             CAL             0U GROUNDS          0U PAINT
                                                                                     PAIN F     0U PLUMBING        0J WELDINC.
                                                                                                                       WELDING            CENTER
                                                                                                                                     COST CENTIiR          _         ._._
                                                                                                                                                                     ___

                                                        .•
                                                                           5—
                                                                            —
                                                                            M9.241.0
                                                                            M I/2 -0 I.0
                                                                                                                                                     TYPE.
                                                                                                                                                WORK TYPE

  DATE RECEIVED                                     DATE START        teaark
                                                                      te° 21tat               DATE COMPLETED ‘A°4020
                                                                                                             4.-4,/4010              PREVENTIVE
  TIME RECEIVED                                     TIME STARTED          6..0 144
                                                                          5 100/4•_°7         TIME COMPLETED      _a :ito
                                                                                                                  _a     "'et
                                                                                                                      lope           PREDICTIVE
                                                                                                                                     GEN MAINT.
                                                                                                                                     DEN                       ,LI
 PRIORITY                   E 1I 2 3                    INNIATEs
                                                    NO. INMATES                               TOTAL. MAN HOURS
                                                                                                                                     CONSTRUCTION
                                                                                                                                     CONS'IRUCTION             J.


  USCRIPTION OF WORK TO BE PERFORMED
  DESCRIPTION                                                                          MATERIAL, USED
                                                                                       MATERIAL  LISFD              m-     QTY            EA.
                                                                                                                                     COST L.A.             TOTAL
     Or 'ed.
 116 fil Pc/e. "fi              4 66-1a/A
                            k4 ,;
                       ..2LcLi
               61.1( I.JL                     t
                                      - 2_ ds I.                          C-F
                                                                          tf949 C. am.to
                                                                                       i;j01 G.'14,                        1
      ad&c &IL
legi men;  Alt Al                I-# I._fs
               ci t b / ;6.4_ 1L-1-,-                                                 4)xs
                                                                      _i_z1013.4t.( , gkgs5                                7
t~L,
11 Ad((05 tel  4 GL./
           4.1 4          biec_
                  c,41 1•• 4
                                                                          til l„6-017--- cc 9 I A- A
                                                                                67,47-
                                                                                                                         /00
                                                                                                                         /00'
    : cet_la_o
Ap.:Ac.                                id      i e acid,                  i I t c .4"7
                                                                                   ..,
                                                                                                             .1           ** ce
0).- y..)alit
         al             1      c. '6: vie
                                       4a      'et tee
                                                    ee// e5               yz    eff
                                                                          /1 2 6-               c04A
                                                                                       / GO4A cdor
                                                                                              44-1 0e° i                 2
                                                                                                                         2-1e-t
 d--- .5 e..4.,fr 1.V--4
           t         Il e                   4 r.G       .             /4  C//-/r- 5M:4es
                                                                      /2. eir77---                                        g/4
 SPECIAL COMMENT .                                                        P t ted:e C NU-1.,1                            (0
                                                                                                                         3'0
                                                                                  (.) ;;At(
                                                                          4ik 1.4 (A)                                    P e t) I
                                                                                                                         Pe0

             12. '
    Accepted By                                                                 <f
                                                                       /Gt. c fil0--GIC&
                                                                       'GC       /`O`                                      It
    Supervisor: 1co-49-.404 h/;14icll i l/ l "i/ 1:;-4a-0,
                        Pd 644
    Superintendent: 84,4k  0444 1,a,li ;4,44
                                    1,4./il1
                                                     7;-41.60‘dy
                                              r a..4.4 $
                                                             -",t     ,4 1'    t 1. Ee edit 117.1
                                                                                       #614164'                           67
                                                                                                                          ce
                                                                      'Fse;111616
                                                                             I
                                                                                  P464--y
                                                                                        i Lijtt,
                                                                                          Li4 7id

                                                                              CONFIDENTIAL
                                                                              CONFIDENTIAL                                                          MSPRepairs 001582
                                                                                                                                                    MSPRepairs 001582
                                                                                                                                                    MDOC-Amos 016246
                      Case: 4:20-cv-00007-DMB-JMV Doc #: 118-2 Filed: 07/13/20 127 of 127 PageID #: 5418



                                            MISSISSIPPI DEPARTMENT OF CORRECTIONS
  24-01-01-F1
                                             CONSTRUCTION MAINTENANCE WORKSHEET
                                                                                                                 N° :11083
                                                                                                                    — 11083
  Revision 7/01/03




  JOB NO                                                                                         BLDG #
  C.W.C.                                                                                         LOCATION      SO

  OTHER                                DCCC
                                       ❑C                      2'6
                                                               CII‘P            ❑ SMCI           REQUESTED BY




  0 CARPENTRY              0 CONSTRUCTION   0 ELECTRONICS       0 HVAC    0 PEST CONTROL   0 PREVENTIVE   APPROVED BY
  0 COMMUNICATIONS         0 ELECTRICAL     17
                                            0 GROUNDS           0 PAINT   0 PLUMBING       0 WELDING      COST CENTER

                                                                                                               WORK TYPE

  DATE RECEIVED                      DATE START          5/1111
                                                         5/11// 2      DATE COMPLETED -S,/y/20
                                                                                      5/4/20              PREVENTIVE       0
  TIME RECEIVED                      TIME STARTED         e:DO         TIME COMPLETED      / 213D
                                                                                             2-130        PREDICTIVE       0
                                                                                                          GEN MAINT.       0
  PRIORITY            E 1 2 3        NO. INMATES           2           TOTAL MAN HOURS      /3.3—
                                                                                            13 ,3—
                                                                                                          CONSTRUCTION     0


  DESCRIPTION OF WORK TO BE PERFORMED                               MATERIAL USED                QTY      COST EA.       TOTAL
 Re moved log it:, h-/-5 14           zo6p (A)
                                /*// zone       Cy)
 f i e (b/D Ved 0/ / 1; ff irks
 e•emoved deon,',3
 ('erv)Oved      clean, L5 0    /kI //:9/71
                              0 Pli            c .•
                                     /.:917,f--.€,
 We  1481-0// eci nP
     /4S71-40 eri        /1,pit -Ls ihttt./94
                  newiv b:,17ff     Yhttx194
 owl ef)
 ovi     fire zone
      Altire        0 1 G46,4,
                Zor)P   M6i4       4e IQ
                                   ,IW
L eD
  el) Scetv-e           /4,5.1?e plired
               //,,' 17 .45.
      sFriar.e 11:0              piirec)        hoick
                                                ho)e),
ill
i+1 4)
    410e Veyi+  paid?
         Verri- pa fc17.6,11/ hvlei ii n
                       val hviei         wo113.
                                       4 we//s.
  SPCIAL   ICOMMENTSi
  SPCIAL_ ICOMMENTS
 Pep
                                 and w/ re,,,./
                               od and
                          . ). od
 peptace°0
     tace0 r‘ecOp-kicies
             r‘ecO 9-1-/ eYeS          ivpil4c•E'd
i ig h i-   i'li i- 1,,4/6.5
,15. h 1 1I ;yid-             wIth LIE1)
                    6,4/45 i.4)/th        butAs
                                   4.•E D buLis
  Accepted By: f.,W sirm'si LpLAI
                 Warm's)      iriery
                                  eity *Jr/ am4.01
                                       ,t,r/ 67/1441                                                                 ,
                     D,
  Supervisor: 1,/, 414.41;1
  Superintendent:



                                                               CONFIDENTIAL
                                                               CONFIDENTIAL                                      MSPRepairs 001584
                                                                                                                 MSPRepairs 001584
                                                                                                                 MDOC-Amos 016248
